                   UNITED STATES DISTRICT COURT
                     DISTRICT OF MASSACHUSETTS
________________________________
                                 )
TRUSTEES OF BOSTON UNIVERSITY, )
               Plaintiff,        )
                                 ) Consolidated Civil Action
           v.                    ) No. 12-11935-PBS
                                 )
EVERLIGHT ELECTRONICS CO.,       )
LTD., et al.,                    )
               Defendants.       )
                                 )
                                 )
TRUSTEES OF BOSTON UNIVERSITY, )
               Plaintiff,        )
                                 ) Civil Action
           v.                    ) No. 12-12326-PBS
                                 )
EPISTAR CORPORATION,             )
               Defendant.        )
                                 )
                                 )
TRUSTEES OF BOSTON UNIVERSITY, )
               Plaintiff,        )
                                 ) Civil Action
           v.                    ) No. 12-12330-PBS
                                 )
LITE-ON INC., et al.,            )
               Defendants.       )
                                 )

                      MEMORANDUM AND ORDER

                         March 24, 2020

Saris, D.J.

     This long-running case involves a patent dispute between

the Trustees of Boston University (“Plaintiff”) and certain

manufacturers of components of LED lightbulbs (“Defendants”).

After a jury returned a verdict in Plaintiff’s favor and the

Court denied Defendants’ motion for judgment as a matter of law,

                                1
Defendants appealed to the Federal Circuit. The Federal Circuit

held that Defendants were entitled to judgment as a matter of

law on a lack of enablement defense and reversed.

       Plaintiff then moved in this Court to, among other

remedies, amend its complaint to allege infringement of claims

11 and 12 of the ’738 patent, which Plaintiff argues are not

susceptible to Defendants’ lack of enablement defense. On July

18, 2019, the Court denied Plaintiff’s motion by written order.

It found Plaintiff had “delayed far too long” given that

Plaintiff was aware of the enablement defense as early as

November 2014 and yet never sought to amend its complaint in

response. Docket No. 1890 at 15.

       Now, Plaintiff has moved for reconsideration of that order

and to amend the Court’s final judgment in Defendants’ favor,

arguing that manifest injustice will result. After review of the

parties’ briefing, the Court DENIES Plaintiff’s motion for

reconsideration (Docket No. 1899). The Court DENIES Defendants’

application for attorney fees contained in their opposition

(Docket No. 1909).

  I.     Motion for Reconsideration

       The granting of a motion for reconsideration is “an

extraordinary remedy which should be used sparingly.” Palmer v.

Champion Mortg., 465 F.3d 24, 30 (1st Cir. 2006) (citation

omitted). A court may grant a motion for reconsideration “only

                                   2
in a limited number of circumstances,” namely, “[1] if the

moving party presents newly discovered evidence, [2] if there

has been an intervening change in the law, or [3] if the movant

can demonstrate that the original decision was based on a

manifest error of law or was clearly unjust.” United States v.

Allen, 573 F.3d 42, 53 (1st Cir. 2009).

     Plaintiff relies only on the third ground of manifest

injustice. 1 The standard for “manifest injustice” is “difficult

to achieve” and “requires a definite and firm conviction that a

prior ruling on a material matter is unreasonable or obviously

wrong.” Ellis v. United States, 313 F.3d 636, 648 (1st Cir.

2002). It is not met anytime a court made “an arguably erroneous

ruling.” Id. A motion for reconsideration under Rule 59(e)

cannot be used to “rehash arguments previously rejected.” Soto-

Padro v. Pub. Bldgs. Auth., 675 F.3d 1, 9 (1st Cir. 2012).

     The high standard for manifest injustice is not met here.

Plaintiff argues it should not have been expected to foresee

Defendants’ lack of enablement defense and to amend its

pleadings earlier in response. The Court considered and rejected

that argument in its July 18, 2019 Order. The Court’s reasoning


     1 Plaintiff initially argued that the Court committed legal
error by failing to “properly apply the liberal standard
favoring amendment” of pleadings under Fed. R. Civ. P. 15.
Docket No. 1900 at 4. Plaintiff’s reply brief rightly does not
press the argument. Rule 16’s “good cause” standard applied
because the deadline for amendments had long passed.
                                3
was based on a full review of the record and a finding that

Plaintiff was on notice to Defendants’ lack of enablement

defense as early as November 2014. Plaintiff disagrees with the

Court’s analysis but has not shown that the Court’s finding was

so “obviously wrong” that it constitutes manifest injustice. See

Ellis, 313 F.3d at 648.

     Because Plaintiff’s Rule 59(e) motion does no more than

relitigate arguments already rejected by the Court in its July

18, 2019 Order, the motion is DENIED.

  II.   Attorney Fees

     In their opposition to Plaintiff’s motion for

reconsideration, Defendants request attorney fees and costs

pursuant to 28 U.S.C. § 1927, which allows the court to award

fees when an attorney “multiplies the proceedings in any case

unreasonably and vexatiously.” Docket No. 1909 at 8. “The term

‘vexatious' means that the losing party’s actions were

‘frivolous, unreasonable, or without foundation, even though not

brought in subjective bad faith.’” Local 285, Serv. Employees

Int’l Union, AFL-CIO v. Nonotuck Res. Assocs., Inc., 64 F.3d

735, 737 (1st Cir. 1995) (citation omitted). Here, I conclude

that Plaintiff’s motion for reconsideration was without merit,

but it was not frivolous or filed in bad faith.




                                4
                              ORDER

     Plaintiff’s motion for reconsideration (Docket No. 1899) is

DENIED. Defendants’ request for attorney fees (Docket No. 1909)

is DENIED.



SO ORDERED.

                              /s/ PATTI B. SARIS
                              Hon. Patti B. Saris
                              United States District Judge




                                5
